_____________

                                 No. 96-2624SI
                                 _____________

United States of America,              *
                                       *
                  Appellee,            *
                                       *   Appeal from the United States
     v.                                *   District Court for the Southern
                                       *   District of Iowa.
Juanita Lynn Dandridge,                *
                                       *       [UNPUBLISHED]
                  Appellant.           *
                                 _____________

                       Submitted:    November 19, 1996

                          Filed: November 27, 1996
                                _____________

Before FAGG and HANSEN, Circuit Judges, and MAGNUSON,* District
      Judge.
                              _____________


PER CURIAM.


     At 8:00 a.m. on November 15, 1995, Des Moines police received a tip
from a reliable informant that a black woman carrying drugs would be
arriving on a bus from Detroit in forty-five minutes.    The bus from Detroit
arrived at 8:45 a.m., and the only black woman who got off the bus was
Juanita Lynn Dandridge.       One of the policeman approached Dandridge and
asked for consent to search her luggage.     Dandridge agreed, but no drugs
were found.   Dandridge then agreed to be searched by a female officer, so
a female officer was summoned.    Dandridge asked to use the bathroom and to
go inside the bus terminal because she was cold.          Dandridge and the
officers went inside, but the officers told Dandridge to wait for the
female officer to perform a pat down search for drugs before Dandridge




     *The Honorable Paul A. Magnuson, Chief Judge, United States
District Court for the District of Minnesota, sitting by
designation.
used the restroom.     At 8:57 a.m., an officer called to check on the female
officer's status, and was told the female officer would arrive in about
four minutes.    Before the female officer's arrival at 9:05 a.m., however,
Dandridge admitted she possessed drugs and pulled a bag containing an off-
white, rock-like substance from her pants.


        The district court denied Dandridge's motion to suppress the drugs,
and Dandridge pleaded guilty to possessing more than fifty grams of cocaine
base.    After taking evidence at the sentencing hearing, the district court
found the Government had proven by a preponderance of evidence that the
seized substance was cocaine base as defined in U.S. Sentencing Guidelines
Manual § 2D1.1 note (N) (1995) ("crack"), and thus assigned Dandridge the
base offense level in § 2D1.1(4).


        Dandridge appeals the denial of her motion to suppress, asserting the
officers    exceeded   the    permissible   scope   of   an   investigatory   stop.
According to Dandridge, her detention while waiting for the female officer
was a de facto arrest.       We review a claim of de facto arrest de novo.      See
United States v. Hill, 91 F.3d 1064, 1070 (8th Cir. 1996).


        To decide whether a detention is reasonable in the context of an
investigative stop, we consider both the length of the detention and police
efforts to conduct the investigation quickly and unintrusively.         See United
States v. Bloomfield, 40 F.3d 910, 916 (8th Cir. 1994), cert. denied, 115
S. Ct. 1970 (1995).    An investigatory stop must be temporary and must last
no longer than necessary to effectuate the stop's purpose.            See id.    In
addition, officers must use the least intrusive means reasonably available
to verify or dispel suspicion quickly.        See id.


        To distinguish between an investigative stop and a de facto arrest,
we consider whether the stop involved delay unnecessary to




                                        -2-
the officers' legitimate investigation and whether the officers' conduct
engendered fear and humiliation.     See id. at 916-17.    Here, there was no
unnecessary delay or police intimidation of Dandridge.    The officers acted
diligently to minimize the detention period by calling for the female
officer promptly and by checking on the status of the female officer a few
minutes later.   Twenty minutes was not an unreasonable period to wait for
the female officer's arrival to check Dandridge for drugs.      Dandridge was
not handcuffed, isolated, interrogated, or taken to a police holding
facility.   Under these circumstances, we agree with the district court that
the   detention was reasonable.      See id. at 917.       Because Dandridge
voluntarily produced the evidence during a legal detention, the district
court properly refused to suppress the evidence.


      Dandridge also appeals her sentence, arguing the Government failed
to show the seized drug substance was crack cocaine.     See United States v.
James, 78 F.3d 851, 855 (3d Cir.), cert. denied, 117 S. Ct. 128 (1996).
We disagree.     At the sentencing hearing, the Government introduced a
laboratory report indicating Dandridge had possessed ninety-nine grams of
cocaine base.     A criminalist testified that the substance's chemical
composition indicated it was crack, and a drug agent from the Federal
Bureau of Investigation testified that he believed the substance was crack
based on his extensive experience.   There is no clear error in the district
court's finding that the seized substance was crack cocaine.


      We affirm the denial of Dandridge's motion to suppress, and her
sentence under the guidelines provisions for crack cocaine.




                                     -3-
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -4-